Citation Nr: 0815243	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  00-16 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbar muscle strain, with history of low back pain with 
narrowing of the L5-S1 intervertebral disc space and 
osteophyte, prior to November 25, 1998.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbar muscle strain, with history of low back pain with 
narrowing of the L5-S1 intervertebral disc space and 
osteophyte, prior to September 26, 2003.


(The issue of entitlement to a compensable disability 
evaluation for service-connected hearing loss in the right 
ear will be the subject of a separate decision).



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law

WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to December 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran's case was remanded for additional development in 
January 2005.  It is again before the Board for appellate 
review.

The veteran originally testified at a video conference 
hearing in June 2001.  The veteran was notified that the 
Veterans Law Judge that conducted the hearing was no longer 
with the Board and offered an opportunity for a new hearing 
in December 2007.  See 38 C.F.R. § 20.707 (2007).  The 
veteran responded in January 2008 that he did not desire to 
have a new hearing and asked that his case be considered 
based on the evidence of record.  

The veteran's case was previously before the Board in October 
2001.  The Board issued a decision that denied entitlement to 
an increased evaluation for lumbar muscle strain, evaluated 
as 20 percent disabling.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court issued a memorandum decision that vacated the Board's 
decision and remanded the case for development in July 2004.

The Board remanded the case for additional development in 
January 2005.  The issue on appeal was listed as entitlement 
to an increased evaluation for lumbar muscle strain, 
evaluated as 20 percent disabling.  The RO increased the 
veteran's disability evaluation to 40 percent in December 
2005.  The effective date for the increase was established as 
September 26, 2003.

The veteran disagreed with the effective date for his 40 
percent evaluation in June 2006.  The RO later re-
characterized the veteran's back disability as lumbar muscle 
strain with history of low back pain with narrowing of the 
L5-S1 intervertebral disc space and osteophyte in September 
2006.  

The veteran submitted a statement in July 2007 wherein he 
stated he was not appealing the disability percentage for his 
back disability.  Rather, he was appealing the effective 
date.  He felt that the RO had established his date of claim 
as September 26, 2003, rather than from 1998.  The RO issued 
a supplemental statement of the case to restate the issues on 
appeal and to re-adjudicate the claim in July 2007.

The Board has restated the issues on appeal to conform to the 
developments of the case.


FINDINGS OF FACT

1.  For the period from March 31, 1997, the veteran's lumbar 
muscle strain, with history of low back pain with narrowing 
of the L5-S1 intervertebral disc space and osteophyte, is 
manifested by subjective complaints of pain in the low back 
and numbness and tingling in the right lower extremity and 
objective evidence of degenerative disc disease (DDD), 
degenerative joint disease (DJD), positive straight leg 
raising test, and moderate limitation of motion, flexion of 
40 to 60 degrees.  

2.  For the period from November 29, 1999, the veteran's 
lumbar muscle strain, with history of low back pain with 
narrowing of the L5-S1 intervertebral disc space and 
osteophyte, is manifested by increased subjective complaints 
of pain in the low back and numbness and tingling in the 
right lower extremity, DDD, DJD, positive straight leg 
raising test, and severe limitation of motion, flexion to 15 
degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, for lumbar 
muscle strain, with history of low back pain, with narrowing 
of the L5-S1 intervertebral disc space and osteophyte, from 
March 31, 1997, have been met.  38 U.S.C.A. 1155, 5107 West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5285, 5286, 5287, 
5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

2.  The criteria for an evaluation of 40 percent for lumbar 
muscle strain, with history of low back pain, with narrowing 
of the L5-S1 intervertebral disc space and osteophyte, from 
November 29, 1999, have been met.  38 U.S.C.A. 1155, 5107; 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5285, 5286, 5287, 5292, 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from June 1972 to December 
1985.  The veteran submitted his original disability 
compensation claim in December 1985.  He was afforded a VA 
examination in February 1986.  He had forward flexion to 90 
degrees, extension to 10 degrees; he could bend to the right 
and left to 40 degrees, and rotate to 35 degrees to the right 
and 30 degrees to the left.  Straight leg raising (SLR) was 
limited by 15 degrees with pulling in the thigh.  There was 
some tenderness in the area of L4 but without radiating pain 
and no sciatic tenderness.  There was no gross sensory or 
motor deficit.  The clinical impression, given while x-rays 
were pending, was of degenerative changes in the lumbar spine 
without evidence of root involvement.  

X-rays of the lumbosacral spine were later interpreted to 
show a normal alignment of the vertebral bodies.  The 
intervertebral disc spaces were within normal limits.  The 
pedicles and transverse processes were unremarkable and there 
were no significant degenerative changes demonstrated.  

The veteran was granted service connection for lumbar muscle 
strain, with a history of back pain, in August 1986.  He was 
given a noncompensable disability evaluation.

The veteran appealed the disability evaluation assigned.  The 
Board issued a decision that increased the veteran's 
disability evaluation to 10 percent in July 1991.  The RO 
issued a rating decision that implemented the Board's 
decision in December 1991.  The veteran's disability was 
evaluated as lumbar strain.

The veteran submitted a claim in February 1994.  He noted 
that he had been treated as an inpatient for major 
depression.  He also said he was treated for his service-
connected lumbar muscle strain.  The RO construed the claim 
as one for an increased disability evaluation for the 
veteran's back disability.  The veteran's claim was denied in 
February 1995.

The veteran was afforded a VA examination that same month, 
after the decision was issued.  The veteran said he had 
chronic low back pain that varied in severity.  The pain 
would increase with activity such as bending, lifting, 
prolonged sitting, standing or walking.  The veteran said he 
had intermittent pain as well as numbness and tingling that 
involved the right leg down to the foot.  He reported that he 
was unemployed at the time.  The veteran reported that he had 
had a magnetic resonance imaging (MRI) of the lumbar spine 
done at a local military base that showed a "bad disc."  
The report was not available.  The examiner said that the 
veteran was able to stand erect.  No spasm was noted but 
there was tenderness to palpation over the lower back region.  
The veteran had flexion to 80 degrees, and extension to 25 
degrees.  The examiner said that there was pain on extremes 
of motion.  The sitting SLR was felt to be mildly positive 
bilaterally.  The veteran was said to perform a fair heel and 
toe walk and could slowly squat and rise.  The reflexes and 
sensation were said to be intact in the lower extremities.  

The examiner noted that x-rays of the lumbar spine were 
ordered but did not include the report in his examination 
report.  The examiner's impression was of chronic lumbar 
syndrome, with history of old injury.  The examiner noted 
that the veteran reported disc pathology from the unavailable 
MRI.  A radiology report for x-rays of the lumbar spine found 
that the alignment of the lumbar vertebral bodies was normal.  
Degenerative changes at L5-S1, with an anterior disc 
herniation and marginal osteophyte formation, were seen.  The 
impression was modest degenerative disc disease (DDD) of the 
lumbar spine.

The RO again denied an increased evaluation in March 1995.  
The veteran disagreed with the denial in June 1995.  He was 
issued a statement of the case (SOC) on April 25, 1996.  The 
veteran submitted a VA Form 9, normally submitted as a 
substantive appeal, that was received at the RO on March 31, 
1997.  The veteran asked for a reevaluation of his back 
disability.  The veteran said that he could not sit for a 
long period of time or bend forward without pain.  He also 
said that he could not stand over 30 minutes at a time.  
Finally, the veteran said that if he drove for 15 to 20 
minutes he would be very stiff and have difficulty in getting 
out of the car.  He would have pain in his lower back.  He 
said that his legs and feet would "go to sleep" and stay 
that way for 60 to 90 minutes.  

The RO construed the VA Form 9 as new claim for an increased 
evaluation.

The veteran and his wife testified at a hearing at the RO in 
August 1997.  The veteran repeated the statement he provided 
in March 1997.  He said he had received recent treatment in 
the form of physical therapy but it did not work.  He said 
the treatment was at the Gulfport, Mississippi, VA medical 
center (VAMC).  He said he had been doing the therapy for a 
year.  The veteran said he was given a cane, a back brace, 
and a heating pad.  He was to be given a new MRI.  The 
veteran also reported that he received treatment from a 
civilian hospital, Memorial Hospital of Gulfport, from 
January 1996.  The veteran's spouse testified that the 
veteran's leg would go numb sometimes.  She said he sometimes 
had difficulty in getting up after sitting.  The veteran 
stated that he wanted additional compensation so that he 
could live more comfortably.  He said that no one would hire 
him.  

Treatment records from Memorial Hospital were received.  The 
veteran was seen in January 1996 for treatment following a 
motor vehicle accident (MVA).  X-rays of the lumbar spine 
showed large osteophytes anteriorly at the L5-S1 level, 
particularly on the anterior aspect of the upper sacrum that 
were said to be consistent with degenerative change.  The 
vertebral bodies were of normal height and the disc spaces 
were maintained.  The report said there were degenerative 
changes present in the facet joints at the L5-S1 level.  An 
MRI of the lumbar spine was interpreted to show desiccation 
of the L2-L3 and L5-S1 discs with mild hypertrophic changes 
of the posterior facet joints at L4-L5 and L5-S1.  The report 
said that signal changes in L5 and S1 related to DDD.  There 
may also be vague modic type I signal changes in the inferior 
aspect of L2 that related to the degenerative changes of L2-
L3.  No other definite abnormality could be seen.  Finally, 
the report said that a mild midline and rightward herniation 
of the L5-S1 disc that was described on a study of October 
25, 1993, was not definitely seen on the current study.

The veteran was afforded a VA examination in September 1997.  
Activities such as bending, lifting or carrying exacerbated 
his pain.  The veteran said he required frequent position 
changes as prolonged sitting, or driving would cause 
increased pain.  The examiner said there was a history of 
recurrent pain that radiated out of the back into the right 
leg and down to the foot.  The veteran also said he had 
recurrent numbness and tingling of the right leg.  The 
veteran was noted to use a cane and a back brace.  The 
veteran reported he was unemployed and that he last worked in 
1993.  He said he had to give up his job because of all the 
lifting that was involved.

The examiner said that the veteran moved with a slight limp.  
No spasm was noted but there was generalized tenderness of 
the lumbar region.  The veteran had flexion to 60 degrees and 
extension to 15 degrees.  He complained of pain with the 
motion.  The veteran complained of back pain, and right leg 
pain with any lifting of the right leg, on supine SLR.  
Reflexes were said to be intact at the knees and ankles.  The 
examiner said there was a subjective generalized decreased 
sensation to pin prick on the right in a nondermatomal 
distribution.  The impression was of chronic lumbar syndrome, 
history of injury with service-connected back strain.  X-rays 
of the lumbar spine were said to show prominent degenerative 
disease at the L5 space.  

The examiner suggested that the results of the prior MRI scan 
be located and submitted with the claim.  The Board notes 
that the referenced MRI was from 1994, several years prior to 
the current claim, and the more recent January 1996 MRI from 
Memorial Hospital was of record.

The RO denied the veteran's claim for an increased disability 
evaluation in November 1997.  The veteran submitted a VA Form 
9 that was received at the RO on January 13, 1998.  The 
veteran addressed his back claim.  He said that he did not 
feel that he had the last MRI for his back at the time of his 
hearing and he wanted to be checked again by the decision 
board after he had another MRI.

Associated with the claims folder are VA treatment records 
for the period from January 1998 to May 1998.  The majority 
of the records related to issues not on appeal.  However, the 
veteran was given an MRI in January 1998.  The report 
indicated that there was degenerative decreased disc space 
with a disc bulge at the L5-S1 level, and disc desiccation 
without bulge at the L2-L3 level.  The veteran was seen in 
rehabilitation medicine during the period.  An entry from 
February 1998 noted that the veteran was enrolled in the 
program from October 1997 to February 1998.  The goals were 
to significantly reduce his pain and to make him independent 
with a "microtens" unit.  A transcutaneous electrical nerve 
stimulation (TENS) unit.  The entry noted that the veteran 
was scheduled for appointments in November 1997 and January 
1998 but failed to report.  

A day treatment note, related to outpatient care at the 
mental health clinic, noted that the veteran drove to his 
appointments.  The veteran reported that it was hard on his 
back to drive every day.  He was seen as a walk-in to the 
physical medicine and rehabilitation service in June 1998.  
The veteran complained of intermittent numbness in the right 
lower extremity.  The physical examination was said to be 
remarkable for low back tenderness with trigger points 
reproducing the pain.  The examiner said there was normal 
motor and reflexes as best as could be tested in the lower 
extremities given the veteran's pain.  The impression was 
myofascial pain.  The veteran was to be referred to neurology 
for evaluation of his complaint of numbness.  

The veteran submitted a statement that was received at the RO 
on November 25, 1998.  He noted that he was evaluated as 10 
percent disabled for his service-connected back disability.  
He asked that his disability be re-evaluated as it had 
worsened.  He asked that treatment records be obtained from 
the VAMC in Biloxi, Mississippi.

The veteran was afforded a VA examination in December 1998.  
The veteran reported that he had not worked since 1993.  He 
said he stopped working because of pain in his back.  The 
veteran said he was not able to do anything.  He did not do 
home exercises and was in pain all of the time.  He took 
Tylenol for his pain.  The examiner reported that the veteran 
walked slowly with a straight cane.  He did not appear to be 
in any acute distress.  The examiner noted that the veteran 
complained of back pain during the examination and was 
reluctant to participate.  The examiner said the veteran was 
able to walk on toes and heels, but reluctantly.  His balance 
was good.  The veteran was also able to stand on one lower 
extremity at a time.  The examiner said that the veteran said 
that every movement hurt and was reluctant to perform the 
movements.  The examiner said there was an obvious lack of 
effort on the part of the veteran.

The veteran had flexion to 40 degrees but complained of pain 
beyond that and said he could not go further.  The examiner 
said the veteran was able to go to 50 degrees.  The veteran 
had extension to 20 degrees; however, the examiner commented 
that there was an obvious lack of effort on the part of the 
veteran.  The veteran had lateral flexion to 10 degrees 
bilaterally and 25 degrees of rotation bilaterally.  Deep 
tendon reflexes (DTRs) were said to be 2+ for the right lower 
extremity and 1+ for the left knee and 2+ for the left ankle.  
The examiner said that sitting SLR was negative.  However, 
supine SLR at 70 degrees produced pain.  The examiner stated 
that it was obvious the veteran was reluctant to perform the 
SLR.  He also said he was able to passively raise the 
veteran's left leg to 80 degrees without any evidence of 
discomfort except for subjective complaints.  The examiner 
said the veteran had severe complaints of discomfort on the 
right side and had mild discomfort at 80 degrees.  The 
examiner said there were no radicular signs.

The examiner reported the veteran was wearing a lumbosacral 
corset that he said he wore all of the time.  The examiner 
noted that the veteran said that his pain was constant and, 
at times, went into the right lower extremity and the right 
leg throughout would become number without any particular 
dermatomal pattern.  The examiner said that strength in both 
lower extremities was within normal limits.  The examiner 
also said that, functionally, the veteran continued to be 
independent but was very inactive complaining of pain.  X-
rays of the lumbar spine were said to show mild L5-S1 disc 
space narrowing with hypertrophic spurring on those vertebra.  
The impressions were degenerative joint disease (DJD) of the 
lumbosacral spine and chronic low back pain due to the DJD.

The RO increased the veteran's disability evaluation to 20 
percent by way of a rating decision dated in February 1999.  
The RO cited to the veteran's submission of November 25, 
1998, as a new claim and made the 20 percent evaluation 
effective from that date.  The veteran's disability was 
evaluated on the basis of limitation of motion of the lumbar 
spine with arthritis.

The veteran submitted a statement that was dated in August 
1999 but received in September 1999.  He said that his back 
condition continued to deteriorate and asked that he be 
scheduled for an examination.

The RO issued a SOC in regard to the issue of an increased 
evaluation for the veteran's lumbar muscle strain, with a 
history of back pain, on September 17, 1999.  The SOC 
identified the veteran's submission of January 1998 as the 
NOD of record.  

The veteran, through his representative, submitted a 
statement that was received at the RO on November 22, 1999.  
The veteran inquired about the status of his claim for an 
increased evaluation.  He had submitted his own statement 
that was dated in November 1999 and included a copy of his 
August 1999 statement.

The veteran was afforded a VA examination in November 1999.  
He reported he was unemployed.  He complained of pain in his 
back with stooping, bending, prolonged standing and sitting.  
He said that his entire right lower extremity would go numb 
3-4 times a day.  He said each episode lasted about 15 
minutes.  He took two 325 milligram (mg) Tylenol tablets four 
times a day.  The examiner said that the veteran had a normal 
gait.  He was able to stand erect without pelvic obliquity or 
scoliosis.  The veteran was said to have flexion of 15 
degrees and extension to 15 degrees.  There was right and 
left lateral bending to 10 degrees.  The examiner said that 
axial compression caused low back pain.  He also said that 
simulated rotation, which involves no pain or stress to the 
back, also brought complaints of pain from the veteran.  The 
examiner stated that these were nonanatomic responses.

The veteran complained of tenderness at L5.  The examiner 
said that SLR in the supine position caused sciatic pain at 
10 degrees bilaterally.  In the sitting position, the veteran 
complained of pain when extension of the knee approached 90 
degrees.  The examiner stated that this also was a 
nonanatomic response.  The DTRs were said to be active and 
equal in the knees and ankles.  The examiner said that he 
could not detect any motor weakness or sensory deficit in the 
lower extremities.  There was no evidence of any atrophy.  
The examiner said that x-rays of the lumbar spine revealed a 
spina bifida occulta of L5 and the narrowing of the L5-S1 
disc with large osteophytes.  The impression was DJD at L5-
S1.

The RO denied an increase to the veteran's disability 
evaluation in December 1999.  

The veteran submitted a statement from K. H. Holmes, M.D., in 
January 2000.  Dr. Holmes said it was his understanding that 
the veteran had an MRI several years earlier which did not 
show any severe changes.  He said the veteran had recently 
been having increasing symptoms of numbness in his right 
lower extremity, radiating from his back.  He said that, 
although the veteran had not had any bowel or bladder 
dysfunction, and had not been limited in motion, he was 
having increasing pain with activity.  He said that, even 
though the progression of symptoms was not limiting the 
veteran at "this" time, he felt the veteran should have 
another MRI.  Dr. Holmes explained his rationale for why 
another MRI was needed.  He added that, if the MRI did not 
show any change, then a continued rating for the veteran's 
disability would be in order.  He added that, if there was a 
change, further neurosurgical evaluation should be 
considered, as well as a possible change in the veteran's 
disability status.  He said that the veteran should have the 
MRI prior to denying any change in his disability status. 

An addendum opinion was provided by the November 1999 VA 
examiner in February 2000.  The examiner was asked to provide 
an opinion as to whether the veteran's DDD was related to the 
veteran's service-connected lumbar muscle strain.  The 
examiner said that the present state of knowledge did not 
enable "us" to determine what caused the veteran's DDD.  He 
said, in the veteran's case, it was more likely than not that 
the DDD was the result of aging and not to a single episode 
of trauma in service.

The veteran's claim for an increase remained denied.  He was 
issued supplemental statements of the case (SSOCs) in March 
2000 and April 2001.  He submitted a statement in April 2001 
wherein he said he had no further evidence to submit and 
wanted to be given the hearing he had requested.  

The veteran and his wife testified at a video conference 
hearing in June 2001.  The veteran testified that his back 
would be stiff in the morning on awakening.  He would take 
muscle relaxers twice a day.  He said he had back and leg 
pain especially with prolonged sitting and standing.  He also 
said he would get numbness in his leg that would feel like 
someone was sticking pins in it.  The veteran said that he 
drove very little.  When he did drive he said he would 
experience symptoms if he drove more than 30-45 minutes.  He 
did not perform any work around the house.  He had last mowed 
his lawn two years earlier.  He sometimes went shopping with 
his wife but would use a cart to lean on.  His wife provided 
testimony concerning the severity of the veteran's back 
disabilities.  In particular she said he had to be careful 
when going down steps or walking in the yard.  She also said 
he would wake her up at night when he had trouble sleeping.  

The veteran was asked to describe his pain.  He said it was 
always there but it would become worse as the day progressed.  
He said he sometimes had problems with spasms.  He had not 
been hospitalized recently for his back.  He also said he had 
done physical therapy in the past but not currently.  His 
only treatment consisted of taking the muscle relaxers.  The 
veteran said that he would sometimes lie down on the floor to 
ease the pain and would do this once a day.  The veteran also 
testified that he was receiving Social Security 
Administration (SSA) disability benefits.  He was asked if it 
was, at least in part because of his back, and he stated it 
was because of his post-traumatic stress disorder (PTSD) and 
nerves.  (Transcript p. 13).  The veteran testified about the 
last employment he had held.  He said the job required a lot 
of lifting, stooping and standing and that he could not do 
that job.  

The veteran submitted additional evidence at the hearing.  
The evidence consisted of an x-ray report for the lumbar 
spine, and an MRI of the lumbar spine report, both dated in 
May 2001, and a note from J. N. Johnson, M.D., dated in June 
2001.  The x-ray report said there were degenerative changes 
in the lumbar spine, predominantly centered at L5-S1.  The 
MRI report said there was right neural foraminal narrowing at 
the L5-S1 level, predominantly due to acquired type 
abnormality with some facet arthropathy and osteophyte 
formation off the posterior aspect of the vertebral body.  
There were mild degenerative changes identified at other 
level without a herniated nucleus pulposis, significant canal 
or neural foramina stenosis.

Dr. Johnson said the veteran had a long history of complaints 
of back pain.  He now complained of pain in the mornings when 
he gets up.  He said the veteran also complained that, if he 
stood for a long time, his right leg would go to sleep with 
positive SLR.  The veteran was currently prescribed anti-
inflammatories and muscle relaxers.  Dr. Johnson noted the 
results of the recent MRI.  

The Board issued a decision in the case in October 2001.  The 
veteran appealed the decision to the Court.  

Additional VA records were associated with the claims folder 
while the veteran's claim remained on appeal to the Court.  
Records, for the period from August 2000 to September 2003, 
show that the veteran had an initial assessment for physical 
therapy in March 2002.  The provisional diagnosis was 
degenerative lumbar disc disease with sciatica.  Prior MRI 
and x-ray studies were noted.  The veteran was trying to 
obtain physical therapy close to his home.  He reported he 
had previous therapy, with hot packs, ultrasound, and 
exercises that had helped.  A TENS unit did not help.  The 
veteran said that his right leg would go to sleep; he was 
limited in his ability to sit, stand, or drive.  The veteran 
said he had had these symptoms for 10-12 years.  He did have 
a heating pad to use.  He said his pain was a 10/10 on an 
average day and was at that level at the time of the consult.  

The examiner said that the veteran attempted to do a knee to 
chest exercise but his hip flexion, with a bent knee, was 
extremely limited with severe apparent end range pain.  It 
was said to be limited to less than 90 degrees.  The veteran 
also had a very positive apparent straight leg raise at about 
15 degrees on the right and 60 degrees on the left.  The 
examiner said the right leg straight leg result was much more 
significant.  The veteran was afforded some therapy but 
complained of pain during the period and of numbness in his 
right leg.  The assessment was chronic pain that was possibly 
not mechanical in nature.  The examiner said that McKenzie 
exercise appeared to peripheralize the symptoms.  The plan 
was to provide additional therapy.

The Court issued its order to vacate and remand the veteran's 
case to the Board in July 2004.  The Board wrote to the 
veteran to advise him that the case was again at the Board 
and that he had 90 days to submit additional argument and/or 
evidence to support his claim in October 2004.  The veteran 
responded that same month that he had nothing further to 
submit.

The Board acknowledged the veteran's attorney as continuing 
his representation of the veteran before VA in November 2004.  
The veteran, through his attorney was provided an additional 
90 days to submit additional argument and/or evidence.

The veteran's attorney submitted additional argument that was 
received in January 2005.  In addition to arguing that the 
evidence supported the veteran's claim for a disability 
evaluation in excess of 20 percent, the veteran contended 
that the rating decision on appeal was the rating decision 
from November 1997.  The veteran noted that he had submitted 
his notice of disagreement in January 1998, was issued a SOC 
in September 1999 and that he had perfected his appeal with 
his submission in November 1999.  

The Board agrees with the veteran's contention that the 
proper rating decision on appeal is that from November 1997.  
After the SOC was issued on September 17, 1999, the veteran's 
submission was received at the RO on November 22, 1999.  
However, the postmark for the submission was not of record so 
the postmark rule must be applied.  See 38 C.F.R. § 20.305 
(2007).  In that case, the veteran's response is presumed to 
have been received five days prior to the date of receipt 
stamped on the document.  In that case, the appeal would be 
timely.  In light of this determination, this appeal stems 
from the veteran's claim of March 1997.  

The Board remanded the veteran's case for additional 
development in January 2005.  The Board noted that the issue 
of entitlement to service connection for DDD of the lumbar 
spine, both on a direct and secondary basis, had been 
referred by the Board in its decision of October 2001.  The 
issue had not been addressed by the RO and was again referred 
for action.

The RO wrote to the veteran and asked that he provide 
information regarding any treatment for his service-connected 
back disability since January 2000.  The veteran responded in 
March 2005.  He reported treatment at the Biloxi VAMC.  

The veteran submitted a copy of a VA MRI report dated in 
April 2005.  The MRI report said there was DDD at L2-L3 and 
L5-S1, the latter showing some indication of chronic diskitis 
involving the inferior portion of this vertebral body.  There 
also appeared to be bilateral neural foraminal stenosis at 
that level.  

Associated with the claims folder are VA treatment records 
for the period from February 2000 to June 2005.  The majority 
of the records related to treatment for unrelated conditions.  
The veteran was noted to have complaints of back pain on 
entries in 2003 and 2004.  The veteran was seen for 
complaints of back pain in March 2005.  He said he was having 
more pain and that it radiated down his right leg.  He also 
complained of numbness in his right leg.  He was requesting a 
trial period with a TENS unit.  The veteran was given the MRI 
in April 2005 as a result of this visit.  The veteran was 
seen in physical therapy on May 6, 2005, where he was given 
instruction on the use of his TENS unit.  He was also seen in 
a clinical setting for his back pain that same day.  The 
examiner said that the veteran was able to rise without 
difficulty.  He had a normal gait.  He was nontender over the 
spine and paravertebral muscles.  The examiner said the 
veteran was able to heel and toe walk and was able to reach 
to within 12 inches of the floor.  The examiner also said 
that SLR was negative.  The assessment was chronic back 
pain/DDD.  

The veteran was afforded a VA examination in October 2005.  
The veteran complained of back pain and numbness in his leg.  
The numbness occurred with prolonged sitting or standing.  
The veteran said he had a pain level of 9/10 and that he took 
Tylenol for his pain.  He also said he took a muscle relaxant 
but did not know the name of the drug or how often he took 
it.  The muscle relaxant helped some.  He had not been 
prescribed bedrest in the past year and had not experienced 
definite flare-ups.  The examiner said the veteran walked 
with a cane and used a back brace.  The veteran thought he 
could only walk 50-60 meters, or for about 5 minutes.  The 
veteran also said that he had difficulty with getting dressed 
and that his wife would have to help him put on his socks and 
shoes.  The veteran said he retired from work in 1995.  The 
veteran said his back interfered with his ability to do 
lifting, bending, and moving around at work.  The veteran was 
said to deny any separate problem with his muscles.  

The examiner said that the veteran walked with a slow gait 
and refused to walk without his cane.  He also refused to do 
heel or toe walk because it caused pain.  He complained of 
pain to light touch on the skin in the lumbar region.  The 
examiner said he was unable to palpate any lift or spasm.  
The veteran had flexion to 15 degrees.  The report said 
normal motion would be 0 to 9 degrees but the Board finds 
this to be a typographical area as normal is considered 0-90 
degrees.  See 38 C.F.R. § 4.71a, Plate V (2007).  The veteran 
had extension to 10 degrees, left and right lateral flexion 
to 10 degrees, and left and right lateral rotation to 5 
degrees.  There was no change in the range of motion with 
repetitive testing.  A slight pressure on the top of the 
veteran's head also caused subjective low back pain.  DTRs 
were said to be 1+ bilaterally.  The SLR test caused 
subjective pain at 20 degrees bilaterally.  The examiner said 
the pain was also present with the hip and knees flexed at 90 
degrees.  The examiner said that, with the veteran in a 
sitting position, he was able to distract him and do SLR to 
80 degrees without apparent discomfort.  

X-rays of the lumbosacral spine revealed no evidence of 
fracture or dislocation.  There was a slight narrowing of the 
disc space, with anterior spurring occurring at the L5-S1 
level.  The impression was mild degenerative arthrosis at L5-
S1.  The examiner commented that the veteran's subjective 
complaints were not supported with objective physical 
findings.  He said that nonorganic findings were noted in the 
examination.  The examiner said it was very difficult to 
obtain a true picture of the veteran's physical impairments, 
if any.  As to DeLuca [v. Brown, 8 Vet. App. 202, 206 (1995)] 
factors the examiner said they could not be clearly 
delineated.  The examiner said he could not address the 
factors without resorting to speculation.  Finally, the 
examiner said that he could not detect any objective evidence 
of weakness, incoordination, fatigue, or lack of endurance.

The RO wrote to the veteran in regard to the issue of 
entitlement to service connection for DJD of the lumbosacral 
spine in February 2006.  The veteran responded that he had 
nothing further to submit in March 2006.  Included with his 
response was a copy of a letter from the SSA, dated in March 
2006, that provided information on the veteran's current 
benefits.  

The RO issued a rating decision that increased the veteran's 
disability evaluation to 40 percent in December 2005.  The 
increase was for the veteran's lumbar muscle strain, with 
history of low back pain.  The effective date was established 
as September 26, 2003.  The increase was based on a change in 
regulations that became effective on that date and the 
results of the VA examination in October 2005.  

The veteran was issued a SSOC in May 2006.  He provided a 
response that same month wherein he asked that his claim be 
forwarded to the Board.

The veteran submitted a statement that was received in June 
2006.  He stated that he disagreed with the effective date of 
the 40 percent evaluation.  He thought the RO's decision said 
his claim was pending from 2003 and he noted that his claim 
was filed in 1998.

The RO issued a rating decision to incorporate the veteran's 
narrowing of the L5-S1 intervertebral disc space and 
osteophyte in September 2006.  The veteran's 40 percent 
disability evaluation remained unchanged.  However, his 
disability was now characterized as lumbar muscle strain, 
with history of low back pain, with narrowing of the L5-S1 
intervertebral disc space and osteophyte.  

The veteran submitted a statement expressing his disagreement 
with the 40 percent evaluation in October 2006.  

The veteran also submitted a statement in response to 
development of a separate claim for service for post-
traumatic stress disorder (PTSD) in December 2006.  He 
included a duplicate copy of the March 2006 SSA letter.  The 
veteran said the letter said SSA found him disabled as of 
December 2005.  However, the letter does not state that.  The 
letter only provides the veteran's level of benefits from 
December 2005.  The veteran already testified to his being in 
receipt of SSA disability benefits at his hearing in April 
2001.  He said those benefits were not related to his 
service-connected back disability.

The veteran submitted a statement reporting that he had 
nothing further to submit in support of his claim in July 
2007.  He asked that his claim be forwarded to the Board.  
The veteran included copies of documents already of record as 
well as documents pertaining to his representation agreement 
with his attorney.

The veteran's attorney submitted additional argument to the 
RO in July 2007.  It was noted that recent SSOCs only address 
current regulations and not regulations in effect prior to 
2002 and 2003.  The attorney also argued that the veteran's 
should receive a 40 percent evaluation for the duration of 
his appeal.

The veteran submitted a statement that was received in July 
2007.  He said he was not appealing the percentage of 
disability.  He was appealing the date "this claim was 
initiated."  He said he initiated his claim on November 19, 
1998.  He also said that he believed the RO's correspondence 
said the claim was initiated on September 26, 2003.  He 
wanted to appeal that date.  

The RO issued a SSOC that re-adjudicated the veteran's claim 
based on his latest submission in July 2007.  The issues were 
identified as entitlement to a disability evaluation in 
excess of 10 percent prior to November 25, 1998, and 
entitlement to a disability evaluation in excess of 20 
percent prior to September 26, 2003.

The veteran submitted a statement in response to the SSOC in 
July 2007.  He said he had no additional evidence to provide.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board also 
acknowledges that, as an increased evaluation claim, the 
potential for staged evaluations is applicable in this case.  
See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002.  The change related to evaluating 
disabilities involving intervertebral disc syndrome (IVDS) 
under Diagnostic Code 5293.  The rating criteria pertaining 
to disabilities of the spine were amended again in August 
2003, effective as of September 26, 2003.  68 Fed. Reg. 
51,454 (codified at 38 C.F.R. § 4.71a (2007), Diagnostic 
Codes 5235-5243 and accompanying notes).  This change amended 
all of the diagnostic codes used to evaluate disabilities of 
the spine.  New rating criteria were also implemented.

In evaluating the veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to his claim.  
See VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.  The Board notes that the RO has 
evaluated the veteran's disability under the two changes, as 
well as the prior regulations.  The veteran was issued SSOCs 
that addressed the different changes in May 2006 and July 
2007, respectively.  As such there is no prejudice to the 
veteran in the Board reviewing his claim under the various 
regulations in effect throughout the pendency of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The effective date of an award of increased disability 
compensation shall be the date of receipt of the claim or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400(o)(1) (2007).  The 
regulations further provide earliest date as of which it is 
factually ascertainable that an increase occurred if claim is 
received within one year from such date otherwise, it is the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) 
(2007).

Criteria in Effect Prior to September 23, 2002

The Board referred the issue of possible service connection 
for DDD of the lumbar spine at the time of its decision in 
October 2001.  The issue was again referred at the time of 
the Board remand of January 2005.

The RO issued a rating decision in September 2006 that 
incorporated the findings of narrowing of the L5-S1 
intervertebral space and osteophyte with the veteran's 
existing rating for lumbar muscle strain with a history of 
low back pain.  No specific effective date was established.  
The rating decision continued the prior 40 percent disability 
evaluation, effective from September 26, 2003, that had been 
granted in December 2005.

As the specific effective date is unclear for the inclusion 
of the veteran's DDD, in the form of the narrowing of the L5-
S1 intervertebral space and osteophyte, in his disability 
evaluation, the Board will consider the condition to be part 
of the veteran's disability during the pendency of the 
appeal.  The diagnosis existed prior to the current claim and 
the RO's action in September 2006 effectively granted service 
connection for the DDD.  

The veteran was granted service connection for lumbar muscle 
strain, with a history of low back pain in 1986.  His 
disability was evaluated as lumbar strain.  Disabilities 
involving lumbosacral strain are evaluated under Diagnostic 
Code 5295.  38 C.F.R. § 4.71a (2003).  Under Diagnostic Code 
5295, a 40 percent evaluation is the maximum schedular 
evaluation and is warranted where there is evidence of severe 
lumbosacral strain with listing of the whole spine, marked 
limitation of forward bending in a standing position, 
positive Goldthwaite's sign, marked limitation of flexion in 
a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of a 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent evaluation is applicable for a 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  Finally, a 10 percent evaluation is for 
characteristic pain on motion.  Id.

The veteran's disability continued to be evaluated as lumbar 
strain until the rating decision of February 1999 increased 
the veteran's disability evaluation to 20 percent.  The RO 
evaluated the veteran's disability under Diagnostic Codes 
5010-5292.  Diagnostic Code 5010 relates to traumatic 
arthritis.  The pertinent regulations provide that Diagnostic 
Code 5010 is evaluated as degenerative arthritis under 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
38 C.F.R. § 4.71a (2007).

Diagnostic Code 5292 pertains to disabilities involving 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a 
(2003).  Under Diagnostic Code 5292 a 40 percent evaluation 
is for consideration where there is severe limitation of 
motion of the lumbar spine.  A 20 percent evaluation is for 
application for moderate limitation of motion.  A 10 percent 
evaluation is warrant for slight limitation of motion.

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 38 
C.F.R. § 4.71a (2007).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating criteria-
"slight", "moderate", or "severe."

In regard to the thoracolumbar spine, a full range of motion 
for forward flexion is 90 degrees, backward extension is to 
30 degrees, left and right lateral flexion is to 30 degrees, 
and left and right rotation is to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2007) (Plate V).

Disabilities involving IVDS, or DDD of the spine, are 
evaluated under Diagnostic Code 5293.  38 C.F.R. § 4.71a 
(2002).  Under Diagnostic Code 5293, pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Severe IVDS, with 
recurring attacks, with intermittent relief, warrants a 40 
percent evaluation.  A 20 percent evaluation is for 
consideration where there are moderate symptoms with 
recurring attacks.  A 10 percent evaluation is applicable for 
mild symptoms.  Id.  

In reviewing the evidence of record, the Board finds that a 
disability evaluation of 20 percent for moderate limitation 
of motion of the lumbar spine is warranted from the date of 
claim, March 31, 1997.  The veteran's forward flexion is 
limited to 60 degrees at the time of the September 1997 VA 
examination and to 40 degrees active flexion in December 
1998.  Such limitation is more than mild but is not severe.  
A review of Plate V shows that the veteran would be at 
approximately half the normal range for flexion at the time 
of his December 1998 VA examination, the point of his most 
limited motion between the two examinations.

The results of the two examinations, along with the veteran's 
statements and the testimony from his hearing in August 1997, 
demonstrate that he experienced an increase in his 
symptomatology from that of record prior to the date of 
claim.  Such an increase is only effective from the date of 
the current claim.  The evidence of the year prior to the 
claim does not reflect such a limitation of motion and the 
veteran's complaints of pain were notably less.  

The evidence does not support an increase above 20 percent, 
for the period noted, under either Diagnostic Code 5293 or 
Diagnostic Code 5295.  The veteran's IVDS symptomatology did 
not include objective evidence of pronounced sciatic 
neuropathy, demonstrable muscle spasm, or absent ankle jerk 
that could be described as severe recurring attacks and with 
little intermittent relief.  His symptoms had been mostly of 
numbness and tingling in the right lower extremity and pain.  
These symptoms would appear after prolonged periods of 
sitting mostly, but also after standing.  There is no 
evidence of any testing, such as electromyography (EMG) or 
nerve conduction velocity (NCV), to confirm a neurological 
impairment.  The neurological findings have been by way of 
positive SLR testing.

Further, he did not have severe lumbosacral strain.  The 
veteran's primary symptoms were his limitation of flexion and 
pain.  Even with that, there is no listing of the whole spine 
to the opposite side, there is no mention of a positive 
Goldthwaite's sign although the veteran did have positive SLR 
testing, and his limitation of forward bending cannot be 
characterized as marked.  Although there is evidence of 
osteoarthritic changes, or narrowing or irregularity of joint 
space, there is no evidence of abnormal mobility on forced 
motion during this period.  

The veteran's VA examination of November 29, 1999, documented 
an increase in symptomatology.  The veteran continued to 
complain of back pain and said he now experienced his right 
lower extremity numbness 3-4 times per day for 15 minutes an 
episode.  The veteran had forward flexion to 15 degrees; he 
also had limitation of extension to 15 degrees, and lateral 
flexion to 10 degrees to each side.  The examiner did 
question the validity of the veteran's efforts and responses 
during the examination.  However, he did not state that the 
veteran was intentionally limiting his movements; he said it 
should be considered, and he did not say the results of the 
examination were invalid.  

In addition, the veteran's range of motion was essentially 
unchanged at the time of his VA examination in October 2005.  
Essentially, his symptomatology appears to be generally 
consistent from 1999 to 2005.  

In the absence of medical evidence to contradict the findings 
from the VA examination, the Board must rely on the report of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The veteran's limitation of flexion, along with the 
limitation of the other two planes reported, and his 
complaints of pain, support an evaluation of 40 percent for 
severe limitation of motion of the lumbar spine from the date 
of the examination, November 29, 1999.

The evidence of record does not support an earlier date for 
the increase.  There are no objective medical records to show 
the change in symptomatology and there is no subjective 
evidence from the veteran that could support the increase 
prior to the date of the examination.  The veteran has only 
made statements that he desired an increase in his disability 
evaluation; he did not provide any specific information 
regarding his symptoms.  The examination provided evidence of 
the decrease in motion and documenting his increased symptoms 
involving the numbness and tingling.

In addition, the evidence of record does not support a 40 
percent evaluation under either Diagnostic Code 5293 or 
Diagnostic Code 5295 at any time prior to the examination of 
November 29, 1999.  As previously discussed, the evidence of 
record did not show the veteran to exhibit the symptomatology 
necessary to satisfy the rating criteria to establish 
entitlement to a 40 percent disability, prior to November 29, 
1999, for either diagnostic code.  

The Board has considered other potentially applicable 
diagnostic codes.  In this regard, the evidence of record 
fails to document findings of a fractured lumbar vertebra to 
support consideration of an increased evaluation under 
Diagnostic Code 5285.  There is no evidence of complete bony 
fixation (ankylosis) of the spine to warrant consideration of 
a higher evaluation under Diagnostic Code 5286.  Further, 
there is no evidence of ankylosis of the lumbar spine to 
consider a higher evaluation under Diagnostic Code 5289.  
38 C.F.R. § 4.71a (2002).

Regulations in Effect After September 26, 2002, and Before 
September 26, 2003

The criteria used to evaluate disabilities involving 
intervertebral disc syndrome (IVDS) under Diagnostic Code 
5293 was amended in September 2002.  38 C.F.R. § 4.71a 
(2003).  The criteria as amended in September 2002 direct 
that IVDS be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

A 10 percent evaluation is applicable if there is evidence of 
an incapacitating episode having a total duration of at least 
one week, but less than two weeks, during the past 12 months.  
A 20 percent disability evaluation is to be considered when 
there are incapacitating episodes that have a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent disability evaluation is applicable 
where there are incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months. 

There is no evidence of record to show that the veteran has 
ever experienced an incapacitating episode as defined by the 
regulations.  In addition, the Board has considered the 
evidence of record and concludes that there is no separate 
chronic neurological manifestation that can be considered to 
be constantly present to warrant separate evaluations for it 
and the veteran's orthopedic manifestations.  The veteran has 
complained of numbness and tingling in his right leg.  
However, there has been no diagnosis of a separate disease 
entity.  There are no neurological studies and no medical 
opinions that identify a separate neurological impairment.

There is no requirement to address the amended rating 
criteria that became effective on September 26, 2003.  The 
veteran was granted a 40 percent disability evaluation in 
December 2005, effective from September 26, 2003, based on 
the amended criteria.  He has limited his appeal to 
establishing his 40 percent disability evaluation at an 
earlier date.  The September 2003 change of regulations 
cannot be used to provide an increased evaluation prior to 
their effective date.  Accordingly, the Board will not 
address their potential application in this case.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2007).  DeLuca, 8 Vet. App. at 206.  Such factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  

The veteran has complained of pain in his lower back and 
sometimes in his right lower extremity.  None of the 
examination reports from 1997, 1998, 1999, and 2005 provided 
objective evidence of the above factors.  Each report 
documented the veteran's complaints of pain.  The effect of 
that pain was noted in the respective examination reports, 
i.e., limitation of motion.

The veteran has consistently complained of pain.  His 
complaints regarding the severity of the pain increased 
during the evolution of his claim.  At the time of his 
examination in November 1999 he expressed having more pain 
and other symptoms.  The veteran's staged disability 
evaluations are an explicit recognition of his change in 
symptomatology to include his expressions of pain.  The 20 
and 40 percent evaluations do consider the veteran's pain for 
the respective periods.  As the evidence of record does not 
objectively demonstrate the presence of the other factors 
associated with an analysis under DeLuca and 38 C.F.R. §§ 
4.40, 4.45, 4.59, the Board finds that a disability 
evaluation in excess of those assigned is not warranted.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, the 
evidence of record reflect that there are no factors 
warranting an extraschedular rating, such as marked 
interference with employability or frequent hospitalizations 
due to his lumbar muscle strain, with history of low back 
pain with narrowing of the L5-S1 intervertebral disc space 
and osteophyte.  The record shows that the veteran has been 
hospitalized for conditions unrelated to the issue on appeal.  
Moreover, the VA and private treatment records show only 
intermittent treatment for complaints specific to his back.  

The Board notes that the veteran has stated on several 
occasions that he left his last employment in 1993 because of 
the physical requirements and how he felt his back kept him 
from doing the work.  He has stated in the past that 
employers do not want to hire him because of his back and 
hypertension disabilities.  However, he has not provided any 
evidence to demonstrate that he was unable to obtain 
employment with another employer other than his own 
statements.  There is no indication that he attempted to 
secure other employment.  Finally, the veteran testified that 
he was in receipt of SSA disability benefits for conditions 
completely unrelated to his service-connected back 
disability.  He was specifically asked if the benefits were 
based, even in part, on his back disability and he said his 
disability involved PTSD and his "nerves."

The evidence of record does not demonstrate that the 
veteran's disability is so outside the range of the normal 
rating criteria so as to require a referral for consideration 
of an extraschedular disability evaluation.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); see also 38 C.F.R. § 3.321(b)(1) (2007).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
higher increased evaluation, or different effective dates, 
for the veteran's lumbar muscle strain, with history of low 
back pain with narrowing of the L5-S1 intervertebral disc 
space and osteophyte other than as previously established in 
this decision.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2007)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

The veteran's claim for an increased evaluation was received 
in March 1997, prior to the enactment of the VCAA.  The 
initial unfavorable adjudication occurred, prior to any 
notice being provided, in November 1997.  The veteran's claim 
was re-adjudicated on a number of occasions after that date.

The RO first wrote to the veteran in March 2001.  He was 
provided with information on how to substantiate his claim 
for an increased evaluation.  He was informed of the evidence 
that VA would obtain, and of the evidence that he should 
submit or request VA's assistance in obtaining.  The veteran 
was asked to identify any source of information/evidence that 
could be contacted on his behalf.  He was told of evidence 
received in the case and that he would be scheduled for a VA 
examination.

Additional development was conducted.  The veteran's claim 
was re-adjudicated and he was issued a SSOC in April 2001.  
He responded to the SSOC that he had nothing further to 
submit.  He asked to be afforded his hearing.  He then 
provided testimony regarding his claim in June 2001.

The Board denied the claim in October 2001.  The veteran 
appealed the denial, with attorney representation, to the 
Court.  The Board decision was vacated and remanded.  The 
veteran was given notice of that action and given an 
opportunity to provide additional evidence and/argument.  The 
veteran's attorney provided additional detailed argument in 
January 2005.  

The Board remanded the veteran's case for additional 
development in January 2005.  The RO wrote to the veteran and 
apprised him of the evidence needed to substantiate his claim 
for an increased evaluation.  He was given a number of 
possible sources and types of evidence that would be of 
benefit.  He was also informed of the evidence that VA would 
obtain, and of the evidence that he should submit or request 
VA's assistance in obtaining.  The veteran was asked to 
identify any source of information/evidence that could be 
contacted on his behalf.  

The RO conducted additional development.  The veteran's claim 
was re-adjudicated on several occasions where rating 
decisions and SSOCs were issued.  His disability evaluation 
was increased to 40 percent in December 2005, effective from 
September 26, 2003.  

The veteran was provided with the notice required by the 
Court in Dingess in March 2006.  The veteran declared his 
satisfaction with the 40 percent evaluation and sought to 
have the rating from an earlier date in July 2007.  He was 
issued a SSOC that address that contention in July 2007.  

In addition to the notice requirements referenced supra, the 
Court issued another decision regarding the content of VCAA 
notice during the pendency of this appeal.  In Vazquez-Flores 
v. Peake, 22 Vet. App 37, 43 (2008), the Court noted that 
some increased evaluation claims would require more specific 
notice than others.  The Court acknowledged that some cases 
would only require notice for the veteran to show how their 
disability had gotten worse, and other cases would require 
information on exactly how the disability had gotten worse, 
and how it affected the veteran's employment and daily life.  

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

The presumption of any prejudice is overcome in this case.  
The veteran has actual knowledge.  He has articulated 
specific arguments regarding why he satisfied the criteria 
for an increased evaluation prior to the October 2001 Board 
decision, and since that time.  He has been represented by an 
attorney during the latter period.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).  The veteran and his attorney 
have presented argument and evidence to support the veteran's 
claim.  

The veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  He, and 
his attorney, have submitted numerous statements and items of 
evidence in support of his claim.  See Sanders, 487 F.3d. at 
889.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The evidence developed in this claim included 
VA medical records for the period from 1995 to 2007.  The 
veteran was afforded VA examinations in 1997, 1998, 1999, and 
2005.  He submitted evidence from his private physicians.  
The veteran and his spouse testified at a hearing at the RO 
and via a video conference hearing.  A prior Board decision 
was appealed to the Court where it was vacated by an order 
from the Court.  The case was remanded to allow for 
additional development of the record.  

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.


	(CONTINUED ON NEXT PAGE)















ORDER

Entitlement to a 20 percent disability evaluation, for lumbar 
muscle strain, with history of low back pain with narrowing 
of the L5-S1 intervertebral disc space and osteophyte, from 
March 31, 1997, is granted subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a 40 percent disability evaluation, for lumbar 
muscle strain, with history of low back pain with narrowing 
of the L5-S1 intervertebral disc space and osteophyte, as of 
November 29, 1999, is granted subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


